We are again asked to set aside a division of property ordered within a judgment for divorce nisi. The record demonstrates “beyond doubt that the judge considered all the factors set forth” in G. L. c. 208, § 34. Furthermore, his findings are supported by the evidence. The judge has broad discretion in fashioning a judgment under § 34. See Bianco v. Bianco, 371 Mass. 420, 423 (1976). See also Putnam v. Putnam, 5 Mass. App. Ct. 10, 14 (1977), S.C., 7 Mass. App. Ct. 672 (1979).

Judgment affirmed.